COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ARACELI NAVA A/K/A ARACELI                   §              No. 08-14-00226-CR
 MARRUFO-NAVA,
                                              §                 Appeal from the
                     Appellant,
                                              §               346th District Court
 v.
                                              §            of El Paso County, Texas
 THE STATE OF TEXAS,
                                              §              (TC# 20140D01257)
                      State.
                                           §
                                         ORDER

        The Court GRANTS the Appellant’s Reply Brief third motion for extension of time

within which to file the brief until November 6, 2015.      NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney,

prepare the Appellant’s reply brief and forward the same to this Court on or before November 6,

2015.

        IT IS SO ORDERED this 8th day of October, 2015.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.